Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 06/15/2022. Claims 1 - 2 and 4-6 are pending in the case. This action is Final.

Applicant Response
In Applicant’s response dated 06/15/2022 Applicant amended Claimed 1 and  2 added and cancelled claimed 3 and argued against all objections and rejections previously set forth in the Office Action dated 02/09/2022.

Examiner Comments
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Honeycutt et al (US 20160364532 A1  Pub. Date: 2016-12-15 ) in view of Snider et al. (Pub. No.: US 20180081859 A1, Pub. Date: 2018-03-22) 

Regarding independent Claim 1,
	Honeycutt teaches a method of code recommendation for suggesting associated codes (see Abstract, illustrating the techniques for facilitating medical code searching and suggesting a set of hierarchically-related medical codes), comprising the steps of: 
	(a) tracking a plurality of search queries received from one or more users (see Honeycutt: Fig.2A, [0055], “an exemplary user interface (UI) screen 200 that may be provided in some embodiments for allowing a user to input a search query into input field 210. This may be done in any suitable way. For example, in some embodiments, a user may operate a text input device such as a keyboard or a touch screen to input a search query as text into input field 210. In another example, the user may speak an input query, which may be converted to machine-understandable form by automatic speech recognition.”), and corresponding assignments of a code selected from a list of search results presented to the respective users in response to each search query (see Honeycutt: Fig.3, [0057], “when a user inputs a search query and directs the system to perform a search, the query may be applied to one or more code data sets 160 accessible to code search component 106, to retrieve one or more matching medical codes. In some embodiments, code data set 160 may include diagnosis and/or procedure codes; however, some embodiments are not limited in this respect, and any suitable types of codes for which one or more hierarchical code sets are available may be used in some embodiments. In some particular embodiments, code data set 160 may include ICD-10 codes, such as ICD-10 diagnosis and/or procedure codes.”)
	(b) suggesting a code […] following receipt of a particular search query when the particular search query is received subsequently based on the tracked search queries and corresponding code assignments of the users of a coding system (see Honeycutt: Fig.5B, ‘[0066], “in response to receiving the user's selection of a (more specific) child code of a previously selected (more generic) code, the output information may be revised to replace the information corresponding to the previously selected generic code with information corresponding to the more specific selection. Thus, in FIG. 5B, the text “Retinal detachments and breaks” in output panel 540 has been replaced with both “Retinal breaks without detachment” and “Retinal detachment with retinal break,” corresponding to the user's new more specific selections. Similar to UI screen 400, UI screen 500 also populates with “Comment” buttons 524 and 526 in response to the user's selection of the corresponding code items.”)
	(c) tracking assignments of groups of associated codes by the one or more users, wherein each group of associated codes comprises a plurality of codes concurrently assigned to a case by one or more of the respective users (see Honeycutt: Fig.15, [0078], “At act 1550, the method may then begin to sequentially process the code items selected by the user. At act 1560, a determination may be made as to whether the selected code currently being processed has any child codes or any associated consider- also codes. If so, at act 1562 the first level of child codes (i.e., the selected code's immediate children, as opposed to further removed descendant codes such as grandchild codes) and any consider-also codes may be presented to the user, and method 1500 may loop back to act 1530 to receive the user's selection(s) among those newly presented codes. At act 1570, if the selected code currently being processed does not have any further child codes or consider-also codes, a determination may be made as to whether any codes selected by the user remain to be processed.”)
	(d) suggesting a group of a plurality of potential associated codes for an assigned code based on the tracked assignments of groups of associated codes (see Honeycutt: [0078], “At act 1550, the method may then begin to sequentially process the code items selected by the user. At act 1560, a determination may be made as to whether the selected code currently being processed has any child codes or any associated consider- also codes. If so, at act 1562 the first level of child codes (i.e., the selected code's immediate children, as opposed to further removed descendant codes such as grandchild codes) and any consider-also codes may be presented to the user, and method 1500 may loop back to act 1530 to receive the user's selection(s) among those newly presented codes. At act 1570, if the selected code currently being processed does not have any further child codes or consider-also codes, a determination may be made as to whether any codes selected by the user remain to be processed.”),
 
	As shown above, Honeycutt teaches or disclosed the techniques for facilitating medical code searching include receiving an input search query, and processing the input search query to retrieve from a data set of hierarchically-related medical codes one or more matching codes relevant to the input search query. In response to the input search query, one or more selectable items may be presented, corresponding to the matching codes retrieved from the data set of hierarchically-related medical codes ( Abstract). 
	
	Honeycutt does not explicitly teach or disclose the method that suggest a code previously assigned following receipt of a particular search query and (e) automatically updating a code recommendation system each time a case is coded.
	However, Snider teaches that suggest a code previously assigned following receipt of a particular search query (see Snider: Fig.1. [0058], “an engine-derived code may be identified as overlapping with a user-approved code when the engine-derived code is a less specific version of the user-approved code. An example may be if the NLU engine derives a code for a bone fracture when the user has already approved a code for the same bone fracture plus dislocation. In some embodiments, the more specific user-approved code may be retained instead of the less specific engine-derived code, and the engine-derived code may not be presented in code list 730. In some embodiments, when a new engine-derived code is more specific than a previously user-approved code, then both codes may be presented in code list 730 for the user's review. In some embodiments, an alert may be provided to the user, indicating that a more specific code is available for consideration to replace the user-approved code.”)
	Snider further teaches (e) automatically updating a code recommendation system each time a case is coded ( see Snider: Fig.9B, [0178], “in response to a user's modification of the sequence of user-approved billing codes for the current patient encounter, the CAC system may automatically update the DRG based on the modified sequence of user-approved codes, and may display the updated DRG in the GUI.”)
	Because both Honeycutt and Snider are from the same field of endeavor of providing Medical billing codes, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Honeycutt to include the method wherein suggest a code previously assigned following receipt of a particular search query and automatically updating a code recommendation system each time a case is coded
  as taught by Snider. After modification of Honeycutt, search query result and recommendation system can also incorporate the system that suggest or recommend all the associated medical billing codes that are previously applied or used to the current search result and update medical billing codes automatically based on new search as taught by Snider. One would have been motivated to make such a combination in order to provide users with time saving, effective, and error free medical billing code to the user for review.

Regarding Claim 2,
	Honeycutt and Snider teaches all the limitations of Claim 1. Honeycutt further teaches the method wherein the plurality of search queries and the assignments of groups of associated codes are tracked across all of the users of a coding system (see Honeycutt: Fig.15, [0077], “act 1510, at which an input search query may be received from a user. At act 1520, the input search query may be processed to retrieve matching codes from a data set of hierarchically-related medical codes, and the highest-level (i.e., most generic) matches may be presented to the user for selection. As discussed above, in some embodiments, this may be done by presenting those matching codes that are not sub codes of other matching codes retrieved for the input search query. At act 1530, the user's selections of one or more of the presented codes (or information such as descriptive names representing the codes) may be received, and information corresponding to the selected codes may be added to the output for the search.”)

Regarding Claim 4,
	Honeycutt and Snider teaches all the limitations of Claim 1. Honeycutt further teaches the method wherein potential associated codes are ranked based on a frequency of coexistence of the potential associated codes with a particular code (see Honeycutt : Fig.6A, [0067], “multiple codes were selected at the same level of hierarchy in satisfaction of the same search query, the presentation of  f child codes for the multiple selected codes may be performed in any suitable way and/or order. In some embodiments, the child codes for all selected codes may be presented together in the same screen, and the user may be permitted to select all that are applicable. However, in some embodiments, child codes may be presented sequentially—first the child codes of one selected code, followed by the child codes of another selected code.”) 
	In addition, Snider discloses in Fig.8, [0154], the method of ranking of  associated codes  “A trained sequencing engine 850 can then be used to sequence medical codes in a rank order according to learned priorities (e.g., in an order from a primary billing code corresponding to a principal diagnosis followed by one or more ordered second billing codes corresponding secondary diagnoses, such as complications or comorbidities associated with the principal diagnoses)”  

Regarding Claim 5,
	Honeycutt and Snider teaches all the limitations of Claim 1. Honeycutt further teaches the method wherein the codes are suggested for a particular user based on the particular user's pattern of searching and assigning codes (see Snider: Fig.7, [0123], “user with the ability (pattern of searching)  to simultaneously view the list of codes for a patient encounter along with the documentation from which the NLU engine-suggested codes are derived. Some embodiments may also allow the user to view structured encounter- or patient-level data such as the patient's age, gender, etc. (not shown in FIG. 7A), some or all of which information may be useful in arriving at the appropriate codes for the patient encounter.”)
	Because both Honeycutt and Snider are from the same field of endeavor of providing Medical billing codes, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Honeycutt to include the method wherein codes are suggested for a particular user based on the particular user's pattern of searching and assigning codes as taught by Snider. One would have been motivated to make such a combination in order to provide users an accurate, efficient, and time saving medical billing code for the user to review.

Regarding Claim 6,
	Honeycutt and Snider teaches all the limitations of Claim 1. Honeycutt further teaches the method wherein the codes are suggested by matching parameters of a current case to parameters of one or more previous cases for which assigned codes were tracked (see Honeycutt: Fig.5B, [0066], “ in response to receiving the user's selection of a (more specific) child code of a previously selected (more generic) code, the output information may be revised to replace the information corresponding to the previously selected generic code with information corresponding to the more specific selection. Thus, in FIG. 5B, the text “Retinal detachments and breaks” in output panel 540 has been replaced with both “Retinal breaks without detachment” and “Retinal detachment with retinal break,” corresponding to the user's new more specific selections. Similar to UI screen 400, UI screen 500 also populates with “Comment” buttons 524 and 526 in response to the user's selection of the corresponding code items. ”)

Response to Arguments
Claim Rejections - 35 U.S.C. § 112(b), 
	The rejection to the claims as being indefinite under - 35 U.S.C. § 112(b), has been withdrawn based on applicant amendment.

Claim Rejections - 35 U.S.C. § 103,
Applicant’s prior art arguments see pages 6-8, filed on 06/15/2022, with respect to claims 1-6 have been fully considered but they are not persuasive.

Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive. Specifically, the application asserts that the cited references of Honeycutt and Snider teachings are not sufficient to render the claims prima facie obvious. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)

Further, the applicant asserts that the cited reference of Honeycutt  is not something related to the present invention, is meant for concurrent/simultaneous assignment of multiple codes (which are not necessarily hierarchical) for multiple users working on the same case. This is because the present invention is meant to solve a different problem as compared to Honeycutt et al. which has been clearly mentioned in the background section of the original description.
Examiner respectfully disagrees. Examiner respectfully state that a “A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)” MPEP § 2141.0l(a)(I.) citing In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004)). 
	Honeycutt in the present application is directed towards the field of endeavor of generating or recommending Medical Billing Code by using a computer assisted coding system (CACS) is software . For example, the present application is explicitly stated to be for “A computer assisted coding system (CAC system)” (Abstract). One of ordinary skill in the art would understand that Computer assisted coding (CAC) has the ability to generate medical codes and recommend hierarchically-related medical codes to the user of the coding system. . Thus, both Honeycutt and the present application are within the same field of endeavor.

Further the application asserts that “Snider cited in the office action teaches "In some embodiments, when a new engine-derived code is more specific than a previously user-approved code, then both codes may be presented in code list 730 for the user's review. In some embodiments, an alert may be provided to the user, indicating that a more specific code is available for consideration to replace the user-approved code." This appears to be exact opposite of the limitation of the pending claim 1 that aims to suggest a previously assigned code. In the cited portion of Snider above, it is apparent that new engine-derived codes are being pushed as suggestions, whereas in the present invention previously assigned code, is being suggested. 
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).Furthermore as shown in the office actin above, Snider teaches  suggest a code previously assigned following receipt of a particular search query (see Snider: Fig.1. [0058], “when a new engine-derived code is more specific than a previously user-approved code, then both codes may be presented in code list 730 for the user's review. In other words a new code  and previously user-approved code are presented or recommended to the user.

Further the application asserts that with regards to Claim 2, “The applicants respectfully disagree with the Examiner's interpretation of the limitation of the present claim 2 "wherein plurality of search queries and the assignments of groups of associated codes are tracked across all of the users of a coding system". 
Examiner respectfully disagrees. As shown in the office action above, Honeycutt teaches the method wherein the plurality of search queries and the assignments of groups of associated codes are tracked across all of the users of a coding system (see Honeycutt: Fig.15, [0077], “act 1510, at which an input search query may be received from a user. At act 1520, the input search query may be processed to retrieve matching codes from a data set of hierarchically-related medical codes, and the highest-level (i.e., most generic) matches may be presented to the user for selection.”). See also [0054] describing “displays may be presented, for example, to one or more clinicians 120 (e.g., via user interface 110) and/or other users 150 (e.g., via user interface 140) by code search component 106, which may receive input search queries and selections from the user(s) and provide responsive selectable items and output via any suitable electronic user interface”, in other words, Honeycutt  teaches  assigning  different codes for different users working on the same case)
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the presented claims. Therefore, the given 35 U.S.C. 103 rejection has been remains sustained for claims 1-2 and 4-6.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem "Zee" Shalu/Examiner, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177